DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 9-15, filed 19 August, 2022, with respect to rejections  of claims 1-6 made under 35 U.S.C. 103 as being unpatentable over OGISO (US 209/0038774),in view of MAROWSKY (DE 1034548) and DARBY (NPL: Chemical Engineering Fluid Mechanics, CRC Press, 1996, EBSCOhost) have been fully considered and are persuasive.  The rejections of claims 1-6 has been withdrawn. 

RESPONSE TO AMENDMENT
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 19 August, 2022.

Disposition of Claims
Claims 1, 3-4, and 6-14 are pending.
Claims 2 and 5 are cancelled.
Claims 7-14 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites, “the first plate member has an area greater than that of the second plate member”, which is considered new matter. First, the disclosure gives no indication that the drawings are drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." See MPEP 2125-II. Second, the specification fails to present any disclosure, in combination with the drawings, that the different baffle plates (48) depicted are of different sizes, such that one is intended to be larger than another. As such, it is considered new matter to claim the first plate member of the plate member is larger than a second plate member of the plate member, where there is no disclosure to supplement the drawings, so as to reasonably to convey to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the claimed invention at the time of filing. For examination purposes, it is being construed the claim is directed to a first and second plate member having respective areas.
Claim 8 recites, “a width of each of the plurality of vertically extending linear members is smaller than a minimum width of each of the plurality of rectangular-shaped holes and a width of each of the plurality of horizontally extending linear members is smaller than the minimum width of each of the plurality of rectangular-shaped holes”, which is considered new matter. First, the disclosure gives no indication that the drawings are drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." See MPEP 2125-II. Second, the specification fails to present any disclosure, in combination with the drawings, the size of the vertical and horizontal linear members, forming the lattice, are intended to have a width smaller than a width of the rectangular-shaped holes. As such, it is considered new matter to claim the widths of the structures forming the lattice compared to the widths of the rectangular-shaped holes, where there is no disclosure to supplement the drawings, so as to reasonably to convey to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the claimed invention at the time of filing. For examination purposes, it is being construed the claim is directed to the rectangular-shaped holes, plurality of vertically extending members and plurality of horizontally extending members have respective widths.
Claim 12 depends from rejected claim 8, and thereby, is further rejected due to dependency.
Claim 10 recites, “the plurality of rectangular-shaped holes are a plurality of square-shaped holes each having a same opening area”, which is considered new matter. First, the disclosure gives no indication that the drawings are drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." See MPEP 2125-II. In view of this and in view of squares requiring equal dimensions in width and length, it cannot be ascertained, solely based on the drawings, that the openings are square. Second, the specification fails to present any disclosure, in combination with the drawings, the openings are square. Page 17, at lines 20-23, provides wherein other shapes may be envisioned for the openings, but the disclosure falls short of naming square gaps/openings. As such, it is considered new matter to claim the rectangular-shaped holes are square-shaped holes, where there is no disclosure to supplement the drawings, so as to reasonably to convey to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the claimed invention at the time of filing. In addition to the above lack of description for the shape of the holes, the disclosure fails to provide that the openings are intended to have the “same opening area”, as claimed. There is no explicit, implicit, or other suggestion to support such claim limitations. For examination purposes, it is being construed the claim is directed to the rectangular-shaped holes. 
Claim 11 recites, “the area of the plate member is less than a total opening area of the plurality of rectangular-shaped holes”, which is considered new matter. First, the disclosure gives no indication that the drawings are drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." See MPEP 2125-II. Second, the specification fails to present any disclosure, in combination with the drawings, the openings are provided an “opening area” which is intended to be larger than the area of the plate member. Page 10, lines 16-26 appears to provide reference to the opening ratio comparison between the plate member and the lattice region, but this does not provide or suggest the claimed invention, as required by claim 11. As such, it is considered new matter to claim the area of the plate member being smaller than the total opening area of the rectangular-shaped holes, where there is no disclosure to supplement the drawings, so as to reasonably to convey to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the claimed invention at the time of filing. For examination purposes, it is being construed the claim is directed to the opening ratio of the plate member is less than the opening ratio of the lattice member, which appears to be supported by page 10, lines 16-26. 

Allowable Subject Matter
Claims 1, 3-4, 6, 9, and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention, as characterized by independent claims 1 and 3, and the dependents thereof, so as to either anticipate and/or render obvious, absent impermissible hindsight reasoning. Particularly, claim 1, as presented, recites “the adjusting member consists of: a frame that has a rectangular shape; a lattice that divides a region surrounded by the frame into a plurality of rectangular-shaped holes; and a plate member that has a rectangular shape and defines no holes”, in combination with the remaining claim elements of the independent claim. Similarly, claim 3, as presented, recites “the adjusting member consists of: a frame that has a rectangular shape and is located along an opening end of the one of the plurality of distribution openings; a lattice that is disposed in a region surrounded by the frame, the lattice including a plurality of linear members arranged to form a plurality of rectangular-shaped holes through which air is able to pass; and a plate member disposed in the region surrounded by the frame and configured to interfere air from passing through, the plate member having a rectangular shape and defining no holes”, in combination with and the remaining claim elements of the independent claim. MAROWSKY and newly-found prior art HAN (KR 10-2010-0035984 A—published 7 April, 2010; see provided English machine translation for citations) are the closest prior art respective of the structure of the adjusting member. MAROWSKY, however, teaches the addition of glue or fasteners to the adjusting member to attach the adjusting member by a frame to the air distribution element (par. 46; figures 2-3), which adds additional elements to the adjusting member, which are necessary to join the adjusting member to the outlet of the air distribution outlet. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004). See MPEP §2111.03-II. Second, HAN teaches an adjusting member (120) of which includes a lattice having holes, but the structure of HAN does not teach a plate and/or frame with the adjusting member. Further, the prior art has not yielded teachings of the additions of such elements with clear articulation of why the claimed invention would have been obvious. As such, the claimed invention of claims 1, 3-4, 6, 9, and 13-14 are allowed over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/7/2022